Case 21-06002-BPH     Doc 3   Filed 02/02/21 Entered 02/02/21 13:14:04   Desc Main
                              Document      Page 1 of 2




                    UNITED STATES BANKRUPTCY COURT

                              DISTRICT OF IDAHO


IN RE:

JLJ FARMS, LLC,                           Case No. 20-00713-NGH

      Debtor.


JOSEPH E BEUMELER and
LAURIEANN SHOEMAKER,

      Plaintiffs,

v.

NOAH G. HILLEN; GARY L.
RAINSDON; ZIONS
BANCORPORATION, N.A.; ZIONS
                            Adv. No. 21-06002-NGH
BANK; CLINT NEF; SAG
INTERMOUNTAIN; DAVID H
LEIGH; MICHAEL D MAYFIELD;
RAY QUINNEY & NEBEKER P.C.;
PATRICK JOHN GEILE; FOLEY
FREEMAN PLLC; D BLAIR
CLARK; and LAW OFFICES OF D
BLAIR CLARK PC,

      Defendants.


              ORDER OF RECUSAL AND REASSIGNMENT




ORDER - 1
Case 21-06002-BPH       Doc 3   Filed 02/02/21 Entered 02/02/21 13:14:04      Desc Main
                                Document      Page 2 of 2



        Pursuant to 28 U.S.C. § 455(b)(5), on the Court’s own motion, and not on the

motion of any party, the undersigned bankruptcy judge hereby recuses himself from

presiding over the above adversary proceeding, Adv. No. 21-06002-NGH. Moreover,

        IT IS HEREBY ORDERED that this adversary proceeding is assigned to the

Honorable Benjamin Hursh, United States Bankruptcy Judge, sitting through temporary

transfer in Idaho based on the Ninth Circuit Judicial Counsel Order signed November 13,

2020.

DATED: February 2, 2021


                                         _________________________
                                         NOAH G. HILLEN
                                         U.S. Bankruptcy Judge




ORDER - 2
